          Case 1:19-cr-00374-JMF Document 54 Filed 05/20/20 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 20, 2020


BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

        The Government respectfully submits the attached proposed scheduling order on behalf of
the parties, pursuant to the Court’s May 15, 2020 Order. The parties have adjusted the pretrial
deadlines previously set by the Court, as well as their jointly agreed upon schedule for mutual
pretrial disclosures, to correspond to the new trial date. With respect to the briefing schedule for
any potential renewed motion by the defendant for transfer of venue, the defendant proposes that
his brief be filed on or before July 6, 2020; the Government’s response be filed on or before
July 20, 2020; and the defendant’s reply, if any, be filed on or before July 27, 2020. The
Government proposes that the defendant’s brief be filed on or before June 5, 2020; the
Government’s response be filed on or before June 19, 2020; and the defendant’s reply, if any, be
filed on or before June 26, 2020.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:     s/ Matthew D. Podolsky
                                                     Matthew D. Podolsky
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2616


cc:    Thomas D. Warren, Esq. (by ECF)
       Daniel Dubin, Esq. (by ECF)
       Mariel Colon Miro, Esq. (by ECF)
            Case 1:19-cr-00374-JMF Document 54-1 Filed 05/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
                                                       :
UNITED STATES OF AMERICA                               :     19 Cr. 374 (JMF)
                                                       :
         -v-                                           :   SCHEDULING ORDER
                                                       :
MICHAEL AVENATTI,                                      :
                                                       :
                                    Defendant.         :
                                                       :
-------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

    1. Trial Date

         Trial in this case is scheduled to begin on Tuesday, October 13, 2020, at 9:30 a.m. The
trial, including jury selection (except as noted below), will be held in Courtroom 110 of the
Thurgood Marshall Courthouse, 40 Centre Street, New York, New York 10007.

    2. Final Pretrial Conference

       Unless and until the Court orders otherwise, the parties shall appear for a final pretrial
conference on Tuesday, October 6, 2020, at 10:00 a.m. in Courtroom 110 of the Thurgood
Marshall Courthouse, 40 Centre Street, New York, New York 10007. The final pretrial
conference must be attended by the attorney who will serve as principal trial counsel.

    3. Jury Selection

       Unless and until the Court orders otherwise, the Court will follow these procedures in
connection with selecting a jury:

        •    A pool of approximately 150 prospective jurors will complete the questionnaire on
             the morning of Wednesday, October 7, 2020, under the supervision of the Jury
             Department.

        •    The Government will be responsible for (a) making copies of the final version of the
             questionnaire adopted by the Court for the Jury Department and (b) making copies of
             the completed questionnaires immediately available in electronic format to the
             defense and the Court. The Government shall make arrangements directly with the
             Jury Department to obtain the completed questionnaires.

        •    No later than Friday, October 9, 2020, at 10:00 a.m., the Government shall file a
             letter with a list of jurors (identified by juror number, not name) that both sides agree
           Case 1:19-cr-00374-JMF Document 54-1 Filed 05/20/20 Page 2 of 4




            should be excused for cause. Prospective jurors on the parties’ joint list will be
            excused without any review or inquiry by the Court.

       •    No later than the same date and time (Friday, October 9, 2020, at 10:00 a.m.), the
            parties shall also file lists of jurors (identified by juror number, not name) that only
            one side believes should be excused for cause, along with a short explanation of why
            the party believes each juror should be excused. The Court will review the parties’
            lists and decide whether to exclude any jurors on that basis.

       •    The Court will then conduct oral voir dire of the remaining prospective jurors — in a
            randomized order (i.e., not according to juror numbers) — beginning at 9:30 a.m. on
            Tuesday, October 13, 2020.

   4. Pretrial Submissions

       Any proposed voir dire, proposed jury instructions, and proposed verdict forms, as well
as any motions in limine or trial memoranda, shall be filed by noon on September 15, 2020.
Any opposition to a motion in limine or trial memorandum shall be filed by noon on
September 22, 2020.

       In accordance with the Court’s Individual Rules and Practices for Criminal Cases,
available at https://nysd.uscourts.gov/hon-jesse-m-furman, a filing party must submit one
courtesy hard copy of each these documents to the Court at the time of filing. In addition, the
proposed voir dire, proposed jury instructions, and proposed verdict forms must be e-mailed, in
Microsoft Word format, to Furman_NYSDChambers@nysd.uscourts.gov.

   5. Pretrial Disclosures

         The parties have agreed to the following schedule with respect to the exchange of certain
material and information prior to and during trial, which the Court adopts at the request of the
parties:

       Friday, October 2, 2020:               The Government provides to the defendant a list of
                                              exhibits that the Government reasonably expects to
                                              seek to introduce during its case-in-chief. This
                                              exhibit list will be subject to good-faith revision as
                                              the Government continues to prepare its case for
                                              trial, including in response to the defense’s list of
                                              proposed exhibits that it anticipates seeking to
                                              introduce into evidence during the Government’s
                                              case-in-chief. The Government also provides to the
                                              defendant a list of witnesses whom the Government
                                              reasonably expects to call in its case-in-chief.




                                                  2
         Case 1:19-cr-00374-JMF Document 54-1 Filed 05/20/20 Page 3 of 4




        Tuesday, October 6, 2020:               The Government provides to the defendant material
                                                covered by 18 U.S.C. § 3500.

        Wednesday, October 7, 2020:             The defendant provides to the Government a list of
                                                exhibits that the defendant reasonably expects to
                                                introduce during the Government’s case-in-chief.
                                                This exhibit list will be subject to good-faith
                                                revision as the defense continues to prepare for its
                                                case.

        At least five business days prior
        to the anticipated start of a
        defense case:                           The defendant provides to the Government material
                                                covered by Rule 26.2 of the Federal Rules of
                                                Criminal Procedure.

        At least three business days prior
        to the anticipated start of a
        defense case:                      The defendant provides the Government with a list
                                           of exhibits that he reasonably expects to seek to
                                           introduce during his case. This exhibit list will be
                                           subject to good-faith revision as the defense
                                           continues to prepare for its case.

        Recognizing that 3500 and Rule 26.2 obligations are continuing, the parties have agreed
that when new material is generated after the pertinent deadline described above, such material
will be timely provided, i.e., generally the same day it is generated, and prior to the witness to
whom it applies next taking the stand. The defense has also agreed that, consistent with Rule
26.2(c), if the defense intends to withhold any such material on the ground of privilege or work-
product, it will provide that material to the Court for timely review.

        In addition to the schedule above, the parties have also conferred and reached agreement
regarding the following procedures in order to narrow or moot disputes, which the Court adopts at
the request of the parties: (1) attempting in good faith to share any proposed summary chart at least
one week before it will be sought to be introduced, notwithstanding the foregoing, to permit the
opposing party to review the accuracy of the chart; (2) sharing any visuals or slides to be used in
opening statements, at least one business day before such statements; and (3) alerting the opposing
party to (a) the next day’s witnesses, in anticipated order, and (b) the exhibits expected to be sought
to be introduced through those witnesses, by at least 5:00 p.m. on the day before calling such
witnesses, and the party to whom such disclosure is made will provide any objections to such
exhibits as quickly as possible that evening, so that the parties may confer and then be prepared, if
necessary, to raise any objections with the Court in the morning, prior to the beginning of the trial
day during which the exhibits are expected to be sought to be introduced.

       The parties have also agreed that they anticipate timely agreeing to stipulations to avoid
the need to call custodians of records or otherwise to authenticate evidence or the accuracy of


                                                   3
         Case 1:19-cr-00374-JMF Document 54-1 Filed 05/20/20 Page 4 of 4




transcripts, and the parties agree that the dates set forth herein do not alter the parties’ reciprocal
discovery obligations or the obligation to produce materials obtained pursuant to Federal Rule of
Criminal Procedure 17(c), absent an order to the contrary.

    6. Familiarity with the Court’s Individual Rules and Practices

         The parties must familiarize themselves with the Court’s Individual Rules and Practices for
Criminal Cases and Individual Rules and Practices for Trials, both of which are available at
https://nysd.uscourts.gov/hon-jesse-m-furman. Among other things, it is the parties’ obligation to
ensure that whatever technological needs they have — for the use of computers or other devices,
presentation of evidence, or otherwise — are addressed in advance of trial. The parties shall contact
Chambers and/or the District Executive’s Office sufficiently in advance of the trial date to raise any
questions, address any technological needs, and arrange for testing of any technology.

   7. Briefing Schedule for Renewed Motion to Transfer

        To the extent the defendant wishes to file a new motion to transfer this case to the Central
District of California based on alleged changed circumstances, the defendant shall file any such
motion on or before [Defendant proposes Monday, July 6, 2020; Government proposes
Friday, June 5, 2020]. The Government shall file any response to the defendant’s motion on or
before [Defendant proposes Monday, July 20, 2020; Government proposes Friday, June 19,
2020]. The defendant shall file any reply to the Government’s response on or before [Defendant
proposes Monday, July 27, 2020; Government proposes Friday, June 26, 2020].

       SO ORDERED.

Dated: May _____, 2020                                 _________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                   4
